ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Wilburn Scott, was convicted of selling a controlled substance. We remanded this cause with directions to the circuit court to resentence the appellant. Scott v. State, 627 So.2d 1131 (Ala.Cr.App.1993). The trial court has complied with our directions and has sentenced the appellant to 3 years’ imprisonment; that sentence was enhanced by an additional 5 years’ imprison*1134ment pursuant to § 13A-12-250, because the sale occurred within three miles of a school, and by another 5 years’ imprisonment pursuant to § 13A-12-270, because the sale occurred within three miles of a public housing project. The appellant’s sentence, including all enhancements, is 13 years’ imprisonment.
The judgment in this cause is now due to be affirmed.
AFFIRMED.
All the Judges concur.